     Case 3:21-cv-01638-K-BN Document 6 Filed 08/11/21      Page 1 of 2 PageID 42



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JARRAID ROGERS,                            §
TDCJ No. 1847726,                          §
                                           §
              Petitioner,                  §
                                           §
V.                                         §         No. 3:21-cv-1638-K
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
              Respondent.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

        The Court therefore TRANSFERS Petitioner’s unauthorized successive 28

U.S.C. 2254 habeas application to the United States Court of Appeals for the Fifth

Circuit for appropriate action.

        And, because the Court is transferring the application to the Fifth Circuit, a

certificate of appealability (a COA) is not necessary. See United States v. Fulton, 780

F.3d 683, 688 (5th Cir. 2015) (“[A] transfer order under 28 U.S.C. § 1631 is not a

final order within the meaning of § 2253(c)(1)(B), and the appeal of such an order
  Case 3:21-cv-01638-K-BN Document 6 Filed 08/11/21         Page 2 of 2 PageID 43



does not require a COA.”); Guel-Rivas v. Stephens, 599 F. App’x 175, 175 (5th Cir.

2015) (per curiam) (applying Fulton’s holding to transfer of a successive Section 2254

application).

      SO ORDERED.

      Signed August 11th, 2021.




                                       ____________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE




                                          2
